                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
v.                                               §   CASE NO. 4:18-CR-085
                                                 §   Judge Mazzant
TYTON HESTER (1),                                §

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s Motion for Judgment of Acquittal or in the

Alternative for a New Trial Under Federal Rules of Criminal Procedure, Rule 29 and Rule 33

(Dkt. #422). Having considered the motions, the Court is of the opinion that the Defendant’s

Motion is DENIED.

                                           BACKGROUND

        On May 10, 2018, the United States of America filed an Indictment against Defendant

Tyton Hester, among other Defendants, following the United States Grand Jury’s return of a True

Bill (Dkt. #1). Following the Court’s entrance of a Scheduling Order, the Government filed the

First Superseding Indictment (Dkt. #46) and the Second Superseding Indictment (Dkt. #165).

Pursuant to the Second Superseding Indictment, Hester was charged with violating the following

statutes: (1) 21 U.S.C. § 846 – Conspiracy to Possess with Intent to Manufacture and Distribute

Methamphetamine; (2) 18 U.S.C. § 924(c) – Possession of a Firearm in Furtherance of a Drug

Trafficking Crime; and (3) 18 U.S.C. § 922(g)(1) – Felon in Possession of a Firearm.

        On February 10, 2020, Hester proceeded to a jury trial. Following the Government’s case-

in-chief, Hester moved for Judgment of Acquittal under Federal Rule of Criminal Procedure 29.

The Court denied Hester’s Motion. After the defense rested, Hester renewed his Motion for

Judgment of Acquittal. The Court denied Hester’s Motion again. Following the Court’s charge

to the jury, the jury retired to deliberate.
       On February 21, 2020, the jury convicted Hester of Count Three of the Indictment: 18

U.S.C. § 922(g) – Felon in Possession of a Firearm. The jury was unable, however, to reach a

verdict on Counts One and Two: 21 U.S.C. § 846 – Conspiracy to Possess with the Intent to

Manufacture and Distribute Methamphetamine; and 18 U.S.C. § 924(c) – Possession of a Firearm

in Furtherance of a Drug Trafficking Crime, respectively.

       After the jury’s verdict on Count Three, the Court declared a mistrial on Counts One and

Two of the Indictment and dismissed the jury. On March 6, 2020, Hester renewed his Rule 29

Motion by filing Defendant’s Motion for Judgment of Acquittal or in the Alternative for a New

Trial Under Federal Rules of Criminal Procedure, Rule 29 and Rule 33 (Dkt. #422). The

Government filed the Government’s Opposition to Defendant’s Rule 29 Motion for Judgment of

Acquittal and/or Motion for New Trial on March 17, 2020 (Dkt. #425).

                                       LEGAL STANDARD

       A Rule 29 motion for judgment of acquittal “challenges the sufficiency of the evidence to

convict.” United States v. Medina, 161 F.3d 867, 872 (5th Cir. 1998). The issue is “whether,

viewing the evidence in the light most favorable to the verdict, a rational [finder of fact] could

have found the essential elements of the offense charged beyond a reasonable doubt.” United

States v. Boyd, 773 F.3d 637, 644 (5th Cir. 2014) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979); United States v. Miller, 588 F.3d 897, 907 (5th Cir. 2009)). “The standard does not require

that the evidence exclude every reasonable hypothesis of innocence or be wholly inconsistent with

every conclusion except that of guilt, provided a reasonable trier of fact could find that the evidence

establishes guilt beyond a reasonable doubt.” United States v. Loe, 262 F.3d 427, 432 (5th Cir.

2001). The factfinder is “free to choose among reasonable constructions of the evidence,” and “it

retains the sole authority to weigh any conflicting evidence and to evaluate the credibility of the

witnesses.” Id. (quotations and citations omitted). A defendant bears a heavy burden in meeting

this high standard. United States v. Achobe, 560 F.3d 259, 263 (5th Cir. 2008) (“The standard for

                                                  2
a sufficiency claim is high.”). Consequently, reviewing courts are “highly deferential to jury

verdicts.” United States v. McNealy, 625 F.3d 858, 870 (5th Cir. 2010) (“We review a jury verdict

under a ‘highly deferential’ standard.”).

       That deference is underscored by the Fifth Circuit’s frequent refrain: “We stress that ‘all

reasonable inferences and credibility choices must be made in favor of the jury verdict.’” United

States v. Deville, 278 F.3d 500, 505 (5th Cir. 2002) (internal citation omitted); see also United

States v. Carter, 953 F.2d 1449, 1456 (5th Cir. 1992) (the court must give “the government the

benefit of all reasonable inferences and credibility choices”). The Fifth Circuit reaffirmed the

deferential Rule 29 standard in 2016:

               Our review is de novo, viewing the evidence in the light most favorable to
               the Government, asking whether any rational jury could have found all the
               essential elements of the offense beyond a reasonable doubt. United States
               v. Davis, 735 F.3d 194, 198 (5th Cir. 2013). In this review, we accept all
               credibility choices and reasonable inferences tending to support the verdict
               and resolve any evidentiary conflict in favor of the verdict. See generally
               United States v. Vargas-Ocampo, 747 F.3d 299 (5th Cir. 2014) (en banc)
               (abandoning use of the “equipoise rule” in evaluations of the sufficiency of
               the evidence).

United States v. Hudspeth, No. 14-10165, 2016 WL 563078, at *1 (5th Cir. Feb. 12, 2016)

(emphasis added). Thus, a court cannot grant a judgment of acquittal unless it concludes, after

viewing the evidence through the lens of this deferential standard, that a rational jury would

necessarily have had to entertain a reasonable doubt as to the defendant’s guilt. See United States

v. Burns, 597 F.2d 939, 941 (5th Cir. 1979).

                                             ANALYSIS

       Hester presents the Court with a Motion for Judgment of Acquittal or, in the alternative, a

Motion for New Trial. The Court addresses each request independently and concludes that Hester

is entitled to neither a judgment of acquittal nor a new trial.




                                                   3
   I.      Motion for Acquittal

        Hester argues that he is entitled to acquittal of all charges because the testimony relating to

each Count was unreliable, contradictory, and speculative. Moreover, Hester avers that the

Government failed to: (1) carry its burden in producing sufficient or reliable evidence supporting

the elements of conspiracy; and (2) produce any evidence, testimonial or otherwise, that he

conspired with anyone to distribute drugs or possessed a firearm in furtherance of some conspiracy.

At the outset, the Court notes that, in reviewing Hester’s claims, the Court considers all relevant

evidence, direct or circumstantial. See United States v. Loe, 262 F.3d 427, 432 (5th Cir. 2001).

With that being said, the Court will now independently consider Hester’s arguments for acquittal

as to each Count.

        a. Count One: 21 U.S.C. § 846 – Conspiracy to Possess with Intent to Manufacture and
           Distribute Methamphetamine

        As to Count One, Hester argues that the Government provided no reliable evidence

demonstrating that Hester entered into a conspiracy, let alone any evidence that Hester committed

the acts he is alleged to have committed. Any evidence the Government did put on, Hester

continues, was circumstantial.      Further, Hester avers that all testimony was contradictory,

misguided, and untruthful. Thus, Hester argues that he should be acquitted of the crime he has

been charged with in Count One. The validity of these arguments, Hester maintains, are evidenced

by the jury’s inability to unanimously agree upon a guilty or not guilty verdict as to Count One.

The Court disagrees.

        Pursuant to 21 U.S.C. § 846, it is unlawful to engage in a conspiracy to possess, with intent

to manufacture or distribute, methamphetamine. To establish that such a crime has occurred, the

Government must prove each of the following elements beyond a reasonable doubt:




                                                  4
       i.      That two or more persons, directly or indirectly, reached an agreement to distribute
               or possess with the intent to distribute methamphetamine as charged in the Second
               Superseding Indictment;

       ii.     That the defendant knew of the unlawful purpose of the agreement; and

       iii.    That the defendant joined in the agreement knowingly, that is, with the intent to
               further its unlawful purpose.

21 U.S.C. § 846. Notably, “[a]n express, explicit agreement is not required; a tacit agreement will

suffice.” United States v. Greenwood, 974 F.2d 1449, 1457 (5th Cir. 1992). Further, “[b]ecause

secrecy is the norm in an illicit conspiracy, the elements of the offense may be established solely

by circumstantial evidence.” Id.; see also United States v. Vergara, 687 F.2d 57, 60–61 (5th Cir.

1982) (“An agreement between the coconspirators and the defendant need not be proved by direct

evidence but may be inferred from concert of action.”); United States v. Landry, 903 F.2d 334,

338 (5th Cir. 1990) (same). One may be guilty as a co-conspirator even if he or she plays only a

minor role. See id. Additionally, “an individual need not know all the details of the unlawful

enterprise or know the exact number or identity of all the co-conspirators, so long as he knowingly

participates in some fashion in the larger objectives of the conspiracy.” Brown, 553 F.3d at 781

(internal citations and quotations omitted).

       The Court finds that the Government presented substantial physical, documentary, and

testimonial evidence establishing Hester’s involvement in the conspiracy. The Government’s

evidence included both direct and circumstantial evidence such as drug ledgers kept by Hester and

other co-conspirators documenting the distribution of large quantities of methamphetamine, DEA

records, photographs, lab reports, and seized methamphetamine and firearms from Hester’s shop

and apartment. Moreover, Hester’s co-conspirators—including, among others, Ernest Greenwood

(“Greenwood”), Leeann Fields (“Fields”), Amy Lashley (“Lashley”), Janna Linely (“Linely”), and

Miranda Moore (“Moore”)—were all consistent in explaining Hester’s overarching role and


                                                5
involvement. While it is true that there were some discrepancies and nuances between the co-

conspirator’s statements, such discrepancies do not convince the Court that Hester is entitled to

acquittal. See Hudspeth, 2016 WL 563078, at *1; Loe, 262 F.3d at 432. The witnesses consistently

characterized Hester as: (1) the boss; (2) the person in charge of the distribution of the

methamphetamine; and (3) the person who had the contacts for the illegal drugs. The Government

corroborated said testimony with physical and testimonial evidence from other witnesses including

DEA, FBI, and HSI agents as well as local police officers. See Deville, 278 F.3d at 505 (stating

that “all reasonable inferences and credibility choices must be made in favor of the jury verdict.”).

Moreover, Hester, himself, through a covertly captured video, made admissions, incriminating

statements, and engaged in acts that enabled a rational finder of fact to find sufficient evidence

supporting a conviction. See Loe, 262 F.3d at 432. All of the aforementioned evidence makes it

readily apparent that there was sufficient evidence to support a finding that: (1) Hester,

Greenwood, Fields, Lashley, Linely, Moore, and others reached an agreement to distribute, or

possess with intent to distribute, methamphetamine; (2) Hester was well aware of the purpose of

this agreement; and (3) Hester knowingly joined this unlawful agreement to further his distribution

scheme not only as a member, but as the boss. See 21 U.S.C. § 846.

       In sum, there is a panoply of evidence that a rational finder of fact could have found as

supporting “the essential elements of the offense charged beyond a reasonable doubt.” See Boyd,

773 F.3d at 644. Hester’s attempts to argue that the witnesses who testified had an agenda or did

not present the perfect picture of a conspiracy is not enough to convince the Court otherwise. See

Hudspeth, 2016 WL 563078, at *1 (citing Vargas-Ocampo, 747 F.3d at 299). Hester’s Motion is

accordingly denied as to Count One.




                                                 6
              b. Count Two: 18 U.S.C. § 924(c) – Possession of a Firearm in Furtherance of a Drug
                 Trafficking Crime

              Hester next argues that no reliable evidence was presented at trial establishing his

possession of a firearm in furtherance of a drug trafficking crime. Hester relies on the same

arguments utilized against Count One to now attack Count Two. The Court, again, finds Hester’s

arguments wanting.

              Pursuant to 18 U.S.C. § 924(c), it is unlawful to possess a firearm in furtherance of a drug

trafficking crime. To establish that such a crime has occurred, the Government must prove each

of the following elements beyond a reasonable doubt:

         i.      That the defendant committed a drug trafficking crime;1 and

        ii.      That defendant knowingly possessed a firearm in furtherance of the defendant’s
                 commission of the drug trafficking crime.

18 U.S.C. § 924(c). To establish that a defendant possessed a firearm “in furtherance” of a crime,

the government must demonstrate that a “particular defendant’s possession furthers, advances, or

helps forward a drug trafficking offense . . . .” United States v. Ceballos-Torres, 218 F.3d 409,

414 (5th Cir. 2000). The Fifth Circuit has instructed courts to consider a variety of factors when

ascertaining whether a firearm was possessed in furtherance of a crime including:

              the type of drug activity that is being conducted, accessibility of the firearm, the type of
              the weapon, whether the weapon is stolen, the status of the possession (legitimate or
              illegal), whether the gun is loaded, proximity to drugs or drug profits, and the time and
              circumstances under which the gun is found.

Id. at 414–15. Possession includes actual possession and/or constructive possession. See United

States v. Whitley, 459 F. App’x, 472, 474 (5th Cir. 2012); United States v. De Leon, 170 F.3d 494,

496 (5th Cir. 1999).




1
    The jury was instructed that the crime charged in Count One is a drug trafficking crime.

                                                            7
       As the Court found regarding Count One, the Court also finds that the Government

presented substantial physical, documentary, and testimonial evidence establishing Hester’s

possession of a firearm in furtherance of a drug trafficking crime. Roel Astran (“Astran”),

Greenwood, Fields, Lashley, Linley, and Moore each testified to Hester frequently carrying a

firearm while distributing methamphetamine. Many of the same witnesses also testified to

Hester’s storage of a shotgun at his shop in Sherman, Texas—a shotgun used to protect the

methamphetamine and drug transaction proceeds stored in said shop. Moreover, one witness,

Lashley, testified that Hester brandished a firearm when meeting with Lashley in an attempt to

intimidate her. This testimony was corroborated by the seizure of a Mossberg, 12-guage shotgun,

no serial number, from Hester’s shop as well as the seizure of a Raven MP-25, serial number 132-

5516, and a Smith & Wesson Model 40VE, serial number RBD637, from Hester’s home. It was

further corroborated by Hester’s self-incriminating statements that were captured by the covert

video made by Lashley whereby Hester admitted to owning at least one firearm. Finally, the

Government corroborated said testimony with physical evidence—seized firearms—and

testimonial evidence from various agents.      When the evidence discussed in Count One is

considered in conjunction with the evidence addressed here, it is evident that a rational finder of

fact could find this evidence as supporting “the essential elements of [Possession of a Firearm in

Furtherance of a Drug Trafficking Crime] beyond a reasonable doubt.” See Boyd, 773 F.3d at 644.

As such, Hester’s Motion as to Count Two is also denied.

    iii.   Count Three: 18 U.S.C. § 922(g)(1) – Felon in Possession of a Firearm

       Finally, Hester maintains that the Government failed to present sufficient evidence to

support a conviction under Count Three. Specifically, Hester argues that he “clearly did not have

possession of a firearm” because: (1) no gun was present at his meeting with Lashley; (2) he was



                                                8
not in possession of a firearm when arrested; and (3) the testimony provided by the co-conspirators

was contradictory and speculative. The Court is unpersuaded.

       Pursuant to 18 U.S.C. § 922(g), it is unlawful to possess a firearm as a convicted felon. To

establish that such a crime has occurred, the Government must prove each of the following

elements beyond a reasonable doubt:

       i.      That the defendant knowingly possessed the firearm, as charged;

       ii.     That before the defendant possessed the firearm, the defendant had been previously
               convicted of a crime punishable by imprisonment for a term in exceeding one year,
               that is, a felony offense;

       iii.    That the defendant knew he had been convicted in a court of a crime punishable by
               imprisonment for a term in excess of one year; and

       iv.     That the firearm possessed traveled in interstate or foreign commerce; that is, before
               the defendant possessed the firearm it had traveled at some time from one state to
               another, or between any part of the United States and any other country.

18 U.S.C. § 922(g). The Government and Hester stipulated that Hester had been previously

convicted of a crime punishable by imprisonment for a term exceeding one year prior to the date

alleged in Count Three of the Second Superseding Indictment. They also stipulated that Hester

knew of such conviction prior to the date alleged in Count Three of the Second Superseding

Indictment.

       The Court again finds that the Government presented substantial physical, documentary,

and testimonial evidence establishing Hester’s possession of a firearm as a convicted felon. As

stated, the Government and Hester stipulated to the second and third elements of 18 U.S.C.

§ 922(g); therefore, the Government only had to proffer evidence establishing that Hester

knowingly possessed a firearm and that said firearm traveled in interstate commerce. The evidence

supporting Count Two supports the former element that the Government had to establish: namely,

the testimony of Hester’s co-conspirators as to Hester’s possession of multiple firearms, the seizure


                                                 9
of the Mossberg, 12-guage shotgun, Raven MP-25, and Smith & Wesson Model 40VE, and

Hester’s self-incriminating statements captured on the covert video. Further, Linley testified that

she purchased one of the enumerated firearms for Hester because Hester was unable to purchase

firearms for himself as a convicted felon. Thus, there was sufficient evidence to support the jury’s

finding that element one of § 922(g) was proven beyond a reasonable doubt. See Loe, 262 F.3d at

432.

         As to element four of § 922(g), the testimony of Special Agent Joseph Patterson of the

Bureau of Alcohol, Tobacco and Firearms sufficiently addressed the element of interstate

commerce. Special Agent Patterson testified that each of the seized firearms were manufactured

outside of the State of Texas. Therefore, it necessarily followed that the firearms traveled in

interstate commerce prior to their seizure. The jury’s verdict was surely supported based on these

facts. See Boyd, 773 F.3d at 644. It is not the Court’s role to disrupt such verdict. See McNealy,

625 F.3d at 870. Hester’s Motion as to Count Three is accordingly denied.

   II.      Motion for New Trial

         Hester states that, should the Court deny his request for a judgment of acquittal, the Court

should grant him a new trial as relates to Count Three. Hester provides no argument for why a

new trial is merited.

         Federal Rule of Criminal Procedure 33 provides that “[u]pon the defendant’s motion, the

court may vacate any judgment and grant a new trial if the interest of justice so requires.” FED. R.

CRIM. P. 33(a). “In this Circuit, the generally accepted standard is that a new trial ordinarily should

not be granted ‘unless there would be a miscarriage of justice or the weight of evidence

preponderates against the verdict.’” United States v. Wright, 634 F.3d 770, 775 (5th Cir. 2011)

(quoting United States v. Wall, 389 F.3d 457, 466 (5th Cir. 2004)). “A new trial is granted only



                                                  10
    upon demonstration of adverse effects on substantial rights of a defendant.” Id. (quotation

    omitted). The power to grant a new trial “should be exercised infrequently by district courts, unless

    warranted by exceptional circumstances.” United States v. Tarango, 396 F.3d 666, 672 (5th Cir.

    2005) (internal quotation and citation omitted).

           The Court finds that the jury was presented with ample evidence establishing that Hester,

    a convicted felon, possessed a firearm. See Part I, supra. Additionally, Hester failed to provide

    the Court with any newly discovered evidence and identified no other grounds which would merit

    the Court granting a new trial. Therefore, viewing the evidence in the light most favorable to the

    verdict, the Court finds that there was sufficient evidence to support a reasonable jury’s conviction

    of Hester. See Loe, 262 F.3d at 432. Because there will be no miscarriage of justice and the

    evidence supports Hester’s conviction, the Court denies Hester’s Motion for New Trial. See

    Wright, 634 F.3d at 775.

.                                            CONCLUSION

           It is therefore ORDERED that Defendant’s Motion for Judgment of Acquittal or in the

    Alternative for a New Trial Under Federal Rules of Criminal Procedure, Rule 29 and Rule 33

    (Dkt. #422) is hereby DENIED.

          SIGNED this 31st day of March, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                       11
